September 25, 2009

Mr. Joseph R. Knight
Baker & Botts, L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, TX 78701-4039


Mr. Coyt Randal Johnston
Johnston * Tobey, P.C.
3308 Oak Grove Avenue
Dallas, TX 75204
Honorable James R. Jordan
160th District Court
600 Commerce Street
6th Floor, Room 610B
Dallas, TX 75202

Mr. Jay Rodney Stucki
Hulse Stucki, PLLC
2912 W. Story Road
Irving, TX 75038

RE:   Case Number:  09-0806
      Court of Appeals Number:  05-09-01126-CV
      Trial Court Number:  08-12816

Style:      IN RE  MEDICALEDGE HEALTHCARE GROUP, P.A., ET AL.

Dear Counsel:

      The Supreme Court of Texas granted the Emergency Motion for  Temporary
Relief and issued the enclosed stay  order  in  the  above-referenced  case.
The Court requests that real party  in  interest  file  a  response  to  the
petition for writ of mandamus in the above-referenced  case.   The  response
is due to be filed in this office no  later  than  3:00  p.m.,  October  12,
2009.  PLEASE NOTE Tex. R. App. P. 9.2(b), does  not  apply.   There  is  no
filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |
|   |Mr. Mark S.       |
|   |Werbner           |
|   |Mr. John D.       |
|   |Rosenberg         |